DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4, 5, 18 and 19 are objected to because of the following informalities:  In claim 4, line 1, after “the groove”, it appears a comma should be inserted for proper grammar.  In claim 18, line 2, after “the groove”, it appears a comma should be inserted for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US patent application publication 2013/0067674).
The publication to Chiang discloses the invention as is claimed.  Chiang discloses a connector (2, fig. 1) for numerous types of wiper arms (3, 4, 6, 7, 9, 10) and which comprises a proximal end (left side fig. 1) and a longitudinally opposed distal end (right side fig. 1).  A peripheral wall of the connector includes two opposing side walls (note below annotated figure 1), each having a retaining pin aperture (28) aligned with one another.  A top surface of the connector joins the side walls and includes a longitudinal channel therein formed between the side walls.  The apertures and channel are deemed sized to receive arms as claimed, as nothing would prohibit such.  It is noted that the wiper arms do not make up a part of the claimed wiper blade assembly.  Thus, the sizing has as much to do with the particular structure of the wiper arms as it does with the either the apertures or channel.


    PNG
    media_image1.png
    735
    843
    media_image1.png
    Greyscale





	With respect to claim 2, note the above annotated figure 1 which identifies a pillar of the connector as claimed.  Such is deemed sized as claimed, at least as far as such defines any particular size.
	With respect to claim 3, note the above annotated figure 1 which identifies a groove defining a break in the channel as claimed.  Such is deemed sized as claimed, at least as far as such defines any particular size.  Note that a third wiper arm is not a positive part of the claimed connector.
	With respect to claims 4 and 14, note groove cover (8, fig. 7) insertable into the groove and covering a part thereof.  Such groove cover having groove cover channels, note spaced apertures in the top thereof, aligned with the channel.
	With respect to claim 6, the proximal end of the connector is deemed of define a shelf as is claimed with an opening underneath as evidenced by pawl (51, fig. 5) capable of being received into aperture (21).  Such a shelf is deemed at least capable of receiving an arm as claimed.  Note that wiper arms do not make up a part of the claimed connector.
	With respect to claim 7, specifying the particular wiper arms to be used with the connector does not distinguish from Chiang.  As set forth above, the wiper arms are not a positive part of the claimed connector.
	With respect to claims 8-10, note above identified appendages as claimed.  Such are deemed capable of holding a wiper arm as claimed.  Note that actual holding is not required since wiper arms do not make up a part of the claimed connector.

s 1, 3, 7, 11, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US application publication 2014/0196241).
The publication to Kim discloses the invention as is claimed.  Kim discloses a wiper blade assembly (fig. 2) connectable with a plurality of types of wiper arms (Pa, fig. 9).  The wiper blade assembly comprises a wiper strip (10), a force distribution structure (30), a connection device (200), and a connector (300).  The connector comprises a proximal end (left side fig. 9) and a longitudinally opposed distal end (right side fig. 9).  A peripheral wall of the connector includes two opposing side walls (321), each having a retaining pin aperture (381 or 382) aligned with one another.  A top surface (shown at the left end in fig. 9) of the connector joins the side walls and includes a longitudinal channel therein formed between the side walls as claimed and disclosed by applicant.  The apertures and channel are deemed sized to receive arms as claimed, as nothing would prohibit such.  It is noted that the wiper arms do not make up a part of the claimed wiper blade assembly.  Thus, whether Kim discloses multiple wiper arms actually connected with the wiper blade assembly is not of particular significance.  The assembly of Kim could be so connected with arms as claimed.
	With respect to claims 3 and 17, a groove can be seen in the connector in figure 9 to the right of the top surface.  Such provides a break in the channel as claimed and is sized to receive a roller as claimed, at least as far as such defines any particular size for the groove.
With respect to claim 7, specifying the particular wiper arms to be used with the connector does not distinguish from Kim.  As set forth above, the wiper arms are not a positive part of the claimed connector.  
	With respect to claim 11, note rivet passage and arcuate rivet clip (351) which accepts a rivet (231) of the wiper blade assembly.
With respect to claim 20, since the wiper arms are not a positive part of the claimed wiper blade assembly, the particular “type” thereof is not of particular significance.
s 1, 3, 7, 12 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US application publication 2014/0215747).
The publication to Yang discloses the invention as is claimed.  Yang discloses a wiper blade assembly (fig. 4) connectable with a plurality of types of wiper arms (2, 2’, 2”).  The wiper blade assembly comprises a wiper strip (4), a force distribution structure (3), a connection device (3a), and a connector (1).  The connector comprises a proximal end (left side fig. 1) and a longitudinally opposed distal end (right side fig. 1).  A peripheral wall of the connector includes two opposing side walls (40), each having a retaining pin aperture (41) aligned with one another.  A top surface (generally 20) of the connector joins the side walls and includes a longitudinal channel therein (not separately numbered but clearly shown in fig. 1) formed between the side walls as claimed and disclosed by applicant.  The apertures and channel are deemed sized to receive arms as claimed, as nothing would prohibit such.  It is noted that the wiper arms do not make up a part of the claimed wiper blade assembly.  Thus, whether Yang discloses multiple wiper arms actually connected with the wiper blade assembly is not of particular significance.  The assembly of Yang could be so connected with arms as claimed.
	With respect to claim 3, a groove (14, 400) can be seen in the connector to the right of the top surface.  Such provides a break in the channel as claimed and is sized to receive a roller as claimed, at least as far as such defines any particular size for the groove.
With respect to claim 7, specifying the particular wiper arms to be used with the connector does not distinguish from Yang.  As set forth above, the wiper arms are not a positive part of the claimed connector.  
	With respect to claims 12 and 13, note figures 2 and 3 which clearly show both longitudinal and perpendicular support walls extending downwardly from the top surface. 

s 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thielen et al (US patent application publication 2012/0110773).
	The publication to Thielen discloses the invention as is claimed.  Thielen discloses a wiper blade assembly (26, fig. 2) connectable with a plurality of types of wiper arms.  The wiper blade assembly (26) comprises a wiper strip (36), a force distribution structure (38, fig. 3), a connection device (48, fig. 4), and a connector (46, fig. 6).  The connector comprises a proximal end (left side fig. 6) and a longitudinally opposed distal end (right side fig. 6).  A peripheral wall of the connector includes two opposing side walls (62), each having a retaining pin aperture (84) aligned with one another.  A top surface of the connector joins the side walls (note fig. 6) and includes a longitudinal channel (64) therein formed between the side walls.  The apertures and channel are deemed sized to receive arms as claimed, as nothing would prohibit such.  It is noted that the wiper arms do not make up a part of the claimed wiper blade assembly.  Thus, whether Thielen discloses multiple wiper arms actually connected with the wiper blade assembly is not of particular significance.  The assembly of Thielen could be so connected with arms as claimed.
	With respect to claim 16, the connector further comprises a pillar (74 or 86) extending upwardly from the channel proximate the distal end.  The pillars are deemed sized as claimed since they could be inserted into a wiper arm appropriately configured.  Nothing would prohibit such.
	With respect to claim 17, the connector further comprises a groove (not numbered but shown fig. 8) proximal the proximal end of the connector which receives the tab (98) of the attachment member (94) of the wiper arm (24).
	With respect to claim 20, since the wiper arms are not a positive part of the claimed wiper blade assembly, the particular “type” thereof is not of particular significance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US patent application publication 2013/0067674) in view of Thielen et al (US patent application publication 2012/0110773).
	The publication to Chiang discloses all of the above recited subject matter, including a wiper blade assembly (fig. 2) connectable with a plurality of types of wiper arms.  The assembly includes a wiper blade (1) defining a force distribution structure having a connection device (11, 111).  However, the publication to Chiang does not discloses the wiper blade including a wiper strip.
	The publication to Thielen discloses all of the above recited subject matter.
	It would have been obvious to one of skill in the art to provide the wiper blade assembly of Chiang with a wiper strip, if one is not already present, as clearly suggested by Thielen, to enable close contact and cleaning of the surface to be wiped.  It is extremely well known in the wiper art to provide wiper blade assemblies with wiper strips for windshield surface contact and cleaning.





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims (1-4), 5, 6, 7, 8, 9, 10, 11, 12, 13, (15-18), 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 2, 3, 4, 5, 6, 7, 8, 9, 11, 18 and 13, respectively, of U.S. Patent No. 10,661,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully anticipate the claims of the instant application.  While the instant application changes the named wiper arm numbers the connector is to be used with, such does not distinguish the claimed structure in any patentable sense.  Further, the wiper arms are not part of the claimed connector or assembly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that numerous cited references disclose at least the structure set forth in the independent claims.  Note for example the reference to Song et al that discloses a connector (10) of a wiper blade assembly as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
09 March 2022